DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 02/16/2021 with traverse of Group I, claims 10-18 for further examination. Applicant timely traversed the restriction (election) requirement on the grounds that at a finding of patentability of the claims of Group I, claim 19 should be rejoined. Per a finding of patentability of the claims of Group I below, the 12/15/2020 restriction (election) requirement is hereby withdrawn. Claims 10-19 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 08/19/2020 & 09/10/2020 are being considered by the examiner.

Reasons for Allowance
5.	Claims 10-19 are allowed.

The invention of independent claim 10 recites “A hot dip metal plating bath roll,
which hot dip metal plating bath roll having vertical grooves each formed on an outer circumferential surface of the roll along a circumferential direction of said roll and including two first curved parts projecting to the outside of said roll and one or two second curved part arranged between said two first curved parts, projecting to the inside of said roll and configuring a recessed part by continuing from said two first curved parts respectively and 
horizontal grooves each formed on an outer circumferential surface of said roll along a barrel length direction of said roll, 
a pitch P1 (mm) and depth d1 (mm) of said vertical grooves satisfying the following formulas (101) to (103): 
1.0≤P1≤10 … (101) 
0.2≤d1≤5 … (102) 
d1≤P1/2 … (103), 
a depth d2 (mm) of said horizontal grooves being 60% to 150% of the depth d1 of said vertical grooves, and 
a width w2 (mm) of said horizontal grooves being 2 times or more of the depth d2 or 2 times or more of a radius of curvature (mm) of curved surfaces forming bottom parts of said horizontal grooves and 0.7 times or less of a pitch P2 (mm) of said horizontal grooves, the pitch P2 (mm) of said horizontal grooves being 1.0≤P2≤10.” The closest prior arts of record Tanaka et al. (JP H05-339689 A), Kametani et al. (JP 2000-248345 A), Takaso et al. (JP H08-74017 A), Suzuki et al. (JP 2004-091831 A) & Ruan 1 (mm) and depth d1 (mm) of said vertical grooves satisfying the following formulas (101) to (103): 
1.0≤P1≤10 … (101) 
0.2≤d1≤5 … (102) 
d1≤P1/2 … (103), 
a depth d2 (mm) of said horizontal grooves being 60% to 150% of the depth d1 of said vertical grooves, and 
a width w2 (mm) of said horizontal grooves being 2 times or more of the depth d2 or 2 times or more of a radius of curvature (mm) of curved surfaces forming bottom parts of said horizontal grooves and 0.7 times or less of a pitch P2 (mm) of said horizontal grooves, the pitch P2 (mm) of said horizontal grooves being 1.0≤P2≤10” as in the context of independent claim 10. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 19 recites “A method of production of a hot dip metal plating bath roll, said method of production of a hot dip metal plating bath roll comprising: 
a vertical groove forming step of forming, along the circumferential direction of the roll, vertical grooves each including two first curved parts projecting to the outside of said roll and one or two second curved part arranged between said two first curved parts, projecting to the inside of said roll and configuring a recessed part by continuing from said two first curved parts respectively by lathing on an outer circumferential surface of the roll and 

a pitch P1 (mm) and depth d1 (mm) of said vertical grooves satisfying the following formulas (101) to (103): 
1.0≤P1≤10 … (101) 
0.2≤d1≤5 … (102) 
d1≤P1/2 … (103), 
a depth d2 (mm) of said horizontal grooves being 60% to 150% of the depth d1 of said vertical grooves, and 
a width w2 (mm) of said horizontal grooves being 2 times or more of the depth d2 or 2 times or more of a radius of curvature R2 (mm) of curved surfaces forming bottom parts of said horizontal grooves and 0.7 times or less of a pitch P2 (mm) of said horizontal grooves, the pitch P2 (mm) of said horizontal grooves being 1.0≤P2≤10” The closest prior arts of record Tanaka et al. (JP H05-339689 A), Kametani et al. (JP 2000-248345 A), Takaso et al. (JP H08-74017 A), Suzuki et al. (JP 2004-091831 A) & Ruan et al. (CN 104294198 A), do not teach nor suggest “a pitch P1 (mm) and depth d1 (mm) of said vertical grooves satisfying the following formulas (101) to (103): 
1.0≤P1≤10 … (101) 
0.2≤d1≤5 … (102) 
d1≤P1/2 … (103), 
a depth d2 (mm) of said horizontal grooves being 60% to 150% of the depth d1 of said vertical grooves, and 
2 (mm) of said horizontal grooves being 2 times or more of the depth d2 or 2 times or more of a radius of curvature R2 (mm) of curved surfaces forming bottom parts of said horizontal grooves and 0.7 times or less of a pitch P2 (mm) of said horizontal grooves, the pitch P2 (mm) of said horizontal grooves being 1.0≤P2≤10” as in the context of independent claim 19. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717